Citation Nr: 1806017	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  14-06 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for right hip disability. 

2. Entitlement to service connection for left knee disability.  

3. Entitlement to service connection for headaches. 

4. Entitlement to a higher evaluation for anxiety disorder, to include panic disorder and other specified depressive disorder, currently evaluated as 30 percent disabling prior to October 19, 2015, and over 50 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to August 1985.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge during a May 2017 videoconference hearing; a transcript is of record.  At that hearing, some testimony was taken concerning increased ratings for radiculopathy of the lower extremities.  Review of the record reveals that timely initial review by the RO has not been taken, and to the extent increased ratings for that pathology is desired, the Veteran and his representative should apply with appropriate forms for an increase.  The issue of a total rating is also undergoing development at the RO and is not currently before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  

The issues of service connection for a left knee disorder and for headaches and the rating to be assigned after October 19, 2015, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The competent and probative evidence does not establish that the Veteran has a current diagnosis of right hip disability.  

2. Since the claim for service connection for anxiety disorder was received and prior to October 19, 2015, the Veteran's anxiety disorder, to include panic disorder and other specified depressive disorder resulted in his depressed mood, anxiety, suspiciousness, and chronic sleep impairment, and those symptoms interfered with his work and social life with reduced productivity and effectiveness; the evidence does not show speech impairment, memory impairment, impaired judgment, or impaired abstract thinking during this period.  


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for right hip condition have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

2.  The criteria for an initial disability rating in excess of 30 percent for anxiety disorder, to include panic disorder and other specified depressive disorder have not been met prior to October 19, 2015.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.

As for the increased rating claim for anxiety disorder, because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5103 (a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to the increased rating claims would serve no useful purpose.

As for the claim of service connection for right hip condition, VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C. §5103 (2012); 38 C.F.R. § 3.159(b) (2017).  VA provided the required notice in April 2010, prior to the initial adjudication and readjudication of the claim in a supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision).

VA also satisfied its duty to assist the Veteran in developing his claim.  38 U.S.C. § 5103A (2012).  The RO associated all available service treatment records (STRs), service personnel records (SPRs), and private and VA treatment records with the claims file.  

The Veteran has not been afforded a VA examination, with an opinion as to the etiology for his right hip condition.  However, the Board finds that the evidence of record is not sufficient to warrant a VA examination on his right hip condition.  

In claims for service connection, VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App.79, 83-86.  Medical evidence is not required in every case to indicate that the claimant's disability may be associated with the claimant's service for purposes of demonstrating entitlement to a VA medical exam.  Colantonio v. Shinseki, 606 F.3d 1378, 1381-82 (Fed. Cir. 2010).  However, while the Board must consider lay evidence in determining whether or not to provide a VA medical exam, it may weigh this evidence based upon the weight to which it is entitled. Waters v. Shinseki, 601 F.3d 1274, 1278 (2010)(holding that a veteran's conclusory generalized statements that his service illness caused his present medical problems is not sufficient to entitle him to a medical examination under the standard of 38 U.S.C. § 5103A(d)(2)(B)).

Here, the Veteran asserts that he has a right hip disorder due to his service-connected back disorder.  However, the evidence of record indicates that the Veteran did not report his hip pain consistently enough for medical professionals to further investigate the nature of the pain.  To present, there has not been any diagnosis made for his right hip condition.  In addition, the Veteran did not provide sufficient details on his right hip condition during his May 2017 videoconference hearing.  Since there is no competent evidence of current diagnosis of his right hip condition, the Board finds that a VA examination is not necessary in this case.  

I.  Service Connection 

The Veteran is seeking entitlement to service connection for right hip condition.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012).  Establishing service connection generally requires competent evidence of three elements: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after separation when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. 38 U.S.C. § 5107 (2012).  VA shall consider all information and lay and medical evidence of record in a case.  If a preponderance of the evidence supports a claim, or if a claim is in relative equipoise, the claimant shall prevail.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  If a preponderance of the evidence is against a claim, it will be denied.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).  If there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt goes to the claimant.  Gilbert, 1 Vet. App. at 53-54.  

Whether service-connection is asserted on a direct, presumptive, or any other basis, a necessary element is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328, 1329 (1997).  Here, review of the evidence of record yields no current diagnosis of disease or disability concerning the Veteran's right hip.  

The Board is not able to find in the evidence any current diagnosis of a specific disease concerning the Veteran's right hip.  The medical evidence of record indicates that the Veteran complained about hip pain and he had sacroilitis.  Indeed, his claims file contains an entry dated March 2010 from a private chiropractor, which notes that the Veteran reported his hip continued to hurt in addition to his sacrum.  The same note indicates that the Veteran had sacroilitis.  See March 5, 2010 Dr. R.G. note.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Moreover, sacroiliitis pertains to the sacrum, which is separate from hip joints.  Unfortunately, the Veteran's testimony during the May 2017 videoconference hearing does not aid in providing more detail for the nature of the alleged hip disorder other than pain because he refers only to pain in the hip joint and the hip pain is related to his back disorder.  See May 2017 hearing transcript, at 11-12.  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a) (2012).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Here, the Veteran reported his hip pain, but the evidence suggests that no later diagnosis has been given by a medical professional concerning his pain.  Therefore, the Board finds that the evidence of record does not establish a current diagnosis of the Veteran's alleged hip disorder.  

In conclusion, the Board finds the criteria for service connection are not met and the claim must be denied.  Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

II. Increased Rating

Law and Regulations

Generally, disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).

Anxiety disorder is evaluated under the provisions of 38 C.F.R. § 4.130, and is subject to the criteria of the General Rating Formula for Mental Disorders that provide for the following: 

A 10 percent rating for mental illness is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

To demonstrate entitlement to a 70 percent evaluation, the evidence must show
occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including worker a work like setting); inability to establish and maintain effective relationships.

Entitlement to a 100 percent scheduler evaluation is warranted where there are such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9413 (2017).

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126 (a) (2017).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b) (2017).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2017).

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id.  The Federal Circuit held that a Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) ("Reading [38 C.F.R. §§ 4.126 and 4.130] together, it is evident that the 'frequency, severity, and duration' of a Veteran's symptoms must play an important role in determining his disability level.").

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2017).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2017).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.§ 5107 (2012) ; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Legal Analysis

Before October 19, 2015

The Veteran underwent a VA mental disorder examination for the first time in August 2014 after he filed a claim for entitlement to service connection for his psychiatric disorders in January 3, 2012.  

At the August 2014 examination, the Veteran was diagnosed with generalized anxiety disorder and panic disorder.  It was determined that the Veteran's anxiety disorder most likely began soon after discharge following his service connected back injury.  August 2014 VA examination report, at 2.  He developed panic disorder that was most likely secondary to his anxiety disorder.  Id.  The Veteran reported the following symptoms:  nervousness, difficulty in concentration, irritability, muscle tension, sleep disturbance, excessive worrying, second guesses, difficulties with decisions, sweating, increased heart rate, shaking of hands, shortness of breath, chest tightness, worrying, light-headed, cold sweats, and fear of dying.  Id., at 3.  The examiner stated that the level of the Veteran's occupational and social impairment due to mental diagnosis occasionally decreased in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  Id.  The Veteran reported having a happy marriage and happy home life.  Id., at 5.  He noted that his wife was very supportive of his medical and emotional needs.  Id.  He endorsed having many friends in the area, but did not spend a lot of time with friends as he preferred to be home alone or with his family.  Id.  He noted that he would prefer being active in sports but feels limited by his chronic back and knee pain, as well as his fear of having a panic attack in public.  Id.  He denied any mental health issues that interfered with his job performance or attendance.  Id.  He denied any performance issues, but noted he often missed work due to back pain.  Id.  He noted it had been brought to his attention that he was distant from his co-workers and has not made much effort to engage in social interactions with them.  Id.  The reported symptoms are:  anxiety, panic attacks more than once a week, chronic sleep impairment.  Id., at 6.  The Veteran was coherent, logical and goal directed and not reporting any hallucinations, delusions, or illusions.  Id., at 7.  The examiner determined that the Veteran was able to perform activities of daily living without any assistance.  Id., at 8.  

The Veteran's symptomatology most nearly approximates the 30 percent criteria for the period prior to October 19, 2015, because the record summarized above indicates that he suffered from depressed mood, anxiety, suspiciousness, and chronic sleep impairment and that those symptoms interfered with his work and social life with reduced productivity and effectiveness.  

However, the Veteran's symptomatology does not meet the criteria for the 50 percent disabling before October 19, 2015.  Here, at any time during the period in consideration, the evidence does not reflect that the Veteran suffered from speech impairment, memory impairment, impaired judgment, or impaired abstract thinking.  Further, the evidence does not demonstrate that the Veteran's symptoms constitute the severity, frequency, and duration for the Veteran's motivation and mood disturbance or difficulty in establishing and maintaining effective work and social relationships to the degree required by the 50 percent rating, i.e., the degree sufficient to depart from the 30 percent rating requirement of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Vazquez-Claudiov. Shinseki, 713 F. 3d 112, 116-17(holding that because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of the regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."). 

In conclusion, the evidence demonstrates that the Veteran's psychiatric symptoms are fully and appropriately addressed by the criteria for a 30 percent rating for the period prior to October 19, 2015, but there is no suggestion that the Veteran suffered from speech impairment, memory impairment, impaired judgment, nor impaired abstract thinking nor that the degree of occupational and social impairment was sufficient to warrant a higher rating.  Therefore, a 50 percent rating for anxiety disorder is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9413 (2017). 


ORDER

Entitlement to service connection for right hip condition is denied. 

Entitlement to an initial evaluation in excess of 30 percent, for anxiety disorder, to include panic disorder and other specified depressive disorder prior to October 19, 2015, is denied.


REMAND

Regarding the issues of left knees, headaches, and the psychiatric rating to be assigned after October 19, 2015, the Board finds that a new VA examinations are in order.  

As for the issue of entitlement to service connection for left knee disorder, the Veteran submitted evidence in support of his theory that his knee disabilities are related to his chronic back condition.  April 2017 VA orthopedic surgery consult note states that the Veteran's knee pain has been problematic for quite some time and it "may be related to his chronic back condition."  It is further indicated that [his back condition] may "have increased stress to his knees."  In addition, the Veteran submitted a document titled "Nexus Statement" signed by Dr. A.D. on July 19, 2017, which states "[b]ack condition now referring to knees which in turn have now developed disease."  The Board not only finds that those statements are conclusory without adequate medical reasoning, but also notes that there is no evidence that the medical professionals who signed those documents had reviewed the Veteran's medical records found in his claims file.  Therefore, the Board concludes that a VA examination must be conducted for a thorough review of the records in the Veteran's claims file to ascertain the nature and etiology of the Veteran's knee conditions.  

As for the issue of entitlement to service connection for headaches, to include as secondary to his service-connected chronic back disorder, a VA examination was conducted in July 2010.  During this examination, the Veteran reported that he had had headaches since 1985 while on active duty.  July 2010 VA examination report, at 1.  Further, the Veteran stated that because his back was much bigger problem, not much attention was paid to his headache.  Id.  Indeed, the Veteran's STRs indicate that the Veteran reported having headaches in July 1985 to the medical personnel while he was in service.  June 1985 medical consultation report.  However, the opinion provided in the July 2010 VA examination only evaluates the issue of service connection for headaches as secondary to the degenerative disc disease of the lumbar spine.  Id., at 13.  In particular, no opinion for the theory of direct service connection has been made as to the issue of the Veteran's headaches, even though the evidence indicates that the Veteran likely had episodes of headaches during service.  Therefore, the Board finds that the VA medical opinion of record is inadequate, requiring another examination on this matter. 

As to the rating to be assigned for the psychiatric disorder after October 19, 2015, the Veteran testified that his pathology had gotten worse, and that he had regular therapy, including over the phone.  These records should be obtained.  The most recent examination suggests some increase in symptoms, but recent outpatient records suggest that he had some improvement with treatment that he was undertaking.  Clarification of the current status is needed.

The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

For the foregoing reasons, new examinations are required.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding relevant treatment records from VA and any private treatment providers identified by the Veteran.  These should include records of recent therapy sessions, to include an records of phone therapy, if records were kept.  All attempts to obtain records should be documented in the claims folder.

2. Thereafter schedule the Veteran for a VA examination to address the nature and etiology of his left knee disability.  Provide the examiner with access to the Veteran's electronic VBMS and Virtual VA claims files.  The examiner must review the claims files and indicate in the report that they were reviewed.  All indicated tests must be performed.

The examiner should provide an opinion, based on the record, regarding: 

whether it is at least as likely as not (a 50 percent or greater probability) that: (1) the Veteran's left knee disorder was caused or aggravated by the Veteran's service-connected back disability; and/or (2) the Veteran's knee disorder had its onset in, is otherwise etiologically related to, or is aggravated by an event, injury, or disease during the Veteran's active service.  

3. Schedule the Veteran for a VA examination to address the nature and etiology of his headaches.  Provide the examiner with access to the Veteran's electronic VBMS and Virtual VA claims files.  The examiner must review the claims files and indicate in the report that they were reviewed.  All indicated tests must be performed.

The examiner should provide an opinion, based on the record, regarding: 

whether it is at least as likely as not (a 50 percent or greater probability) that: (1) the Veteran's headache disorder was caused or aggravated by the Veteran's service-connected back disability; and/or (2) the Veteran's headache disorder had its onset in, is otherwise etiologically related to, or is aggravated by an event, injury, or disease during the Veteran's active service.  

4. Schedule the Veteran for a VA psychiatric examination to address the nature and current severity of his psychiatric disorder after October 19, 2015.  Provide the examiner with access to the Veteran's electronic VBMS and Virtual VA claims files.  The examiner must review the claims files and indicate in the report that they were reviewed.  All indicated tests must be performed.  All pertinent findings should be reported in detail.  Reference to records should be made as needed and functional impairments set out.

5. For all examinations above, examiner is advised that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should explain why.

A complete and fully explanatory rationale must be provided for any and all opinions expressed.  If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

6. After the development requested has been completed, the AOJ should review any examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

7. Then, the AOJ should readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


